Exhibit 10.3

CAUSE NO. CC-13-05823-E

 

REIT REDUX, L.P., HOAK & CO., and   §                                  
IN THE COUNTY COURT    HOAK PUBLIC EQUITIES, L.P.,   §      On behalf of
themselves and others   §      similarly situated, and Derivatively on   §     
Behalf of PMC COMMERCIAL TRUST,   §        §     

Plaintiffs,

  §        §      v.   §   AT LAW NO. 5      §      PMC COMMERCIAL TRUST,   §  
   JAN F. SALIT, BARRY N. BERLIN,   §      NATHAN COHEN, DR. MARTHA   §     
ROSEMORE MORROW, BARRY IMBER,   §      SOUTHFORK MERGER SUB,   §      and CIM
URBAN REIT, LLC,   §        §     

Defendants.

  §   DALLAS COUNTY, TEXAS   

SETTLEMENT AGREEMENT

WHEREAS, pending before the County Court at Law No. 5, in Dallas County, State
of Texas (the “Court”), is an action captioned REIT Redux, L.P., Hoak & Co., and
Hoak Public Equities, L.P., on behalf of themselves and all others similarly
situated, and derivatively on behalf of PMC Commercial Trust v. PMC Commercial
Trust, Jan F. Salit, Barry N. Berlin, Nathan Cohen, Dr. Martha Rosemore Morrow,
Barry Imber, Southfork Merger Sub, LLC, and CIM Urban REIT, LLC, Cause No.:
CC-13-05823-E (the “Action”);

WHEREAS, REIT Redux, L.P. (“Plaintiff,” on its behalf and on behalf of the
individuals or entities that are “reporting persons” on Plaintiff’s Schedule 13D
filings with respect to PMC Commercial Trust filed with the SEC, the “13D
Group”) has reached an agreement providing for the settlement of its claims in
the Action on the terms and subject to the conditions set forth below, has
agreed to dismiss its claims, and based on this Settlement Agreement no longer
desires to be a plaintiff, on behalf of itself, others similarly situated and/or
derivatively on behalf of PMC Commercial Trust;

 

PAGE 1



--------------------------------------------------------------------------------

WHEREAS, on July 8, 2013, PMC Commercial Trust (“PMC”), a publicly traded (NYSE:
PCC) Real Estate Investment Trust organized under the laws of the State of
Texas, announced that it and its subsidiary, Southfork Merger Sub, LLC
(“Southfork”) a Delaware limited liability company, entered into an Agreement
and Plan of Merger (the “Merger Agreement”) with CIM Urban REIT, LLC (“CIM”) and
its subsidiary, CIM Merger Sub, LLC (“CIM Merger Sub”), pursuant to which (among
other things), if approved by a vote of at least a majority of the shareholders
of PMC present or represented by proxy at a special meeting of PMC’s
shareholders currently scheduled for February 11, 2014 (the “PMC Shareholder
Vote”): (1) PMC would pay a special dividend to its shareholders as of the
dividend record date in the amount of $5.50 per share; (2) PMC would issue
approximately 22 million additional common and approximately 65 million
preferred shares to a subsidiary of CIM as set forth in the Merger Agreement;
and (3) following the issuance of such shares, CIM Merger Sub would merge into
Southfork, all as more fully described in the Merger Agreement (the “Proposed
Transaction”);

WHEREAS, on July 8, 2013, PMC filed with the Securities and Exchange Commission
(“SEC”) a Form 8-K (the “Form 8-K”) which announced the Proposed Transaction and
attached a copy of the Merger Agreement;

WHEREAS, on August 30, 2013, PMC filed a Registration Statement on Form S-4
(File No. 333-190934) (the “Form S-4”) with the SEC in connection with the
Proposed Transaction, and on December 30, 2013, PMC filed its definitive Proxy
Statement/Prospectus pursuant to Rule 424(b)(3) of the Securities Act of 1933,
as amended, which was mailed to shareholders of PMC on or about January 6, 2014
seeking their approval of certain aspects of the Proposed Transaction, and among
other things, provided information about the Proposed Transaction, its
background, and the reasons PMC’s Board of Trust Managers was recommending
certain aspects of the Proposed Transaction for shareholder approval;

 

PAGE 2



--------------------------------------------------------------------------------

WHEREAS on July 19, 2013 and again on December 23, 2013, Plaintiff sent letters
to PMC opposing the Proposed Transaction because, among other things, Plaintiff
contended that their shares’ value post-Merger, and therefore, the total merger
compensation, would be insufficient;

WHEREAS, Defendants dispute the assertions set forth in Plaintiff’s July 19,
2013 and December 13, 2013 letters;

WHEREAS, on October 9, 2013, Plaintiff filed the Action seeking, among other
things, to enjoin the Proposed Transaction as contemplated in the Form S-4,
based on Plaintiffs’ direct, derivative, and putative class allegations in
connection with the Proposed Transaction claiming (among other things):
(a) breach of PMC’s Declaration of Trust, breach of fiduciary duty and
shareholder oppression against Jan F. Salit, Barry N. Berlin, Nathan Cohen,
Dr. Martha Rosemore Morrow and Barry Imber (the “Individual Defendants”),
(b) vicarious liability against PMC, and (c) aiding, abetting and inducing such
breaches and tortious interference against CIM;

WHEREAS, Defendants have denied, and continue to deny, that they have:
(i) breached the PMC Declaration of Trust, (ii) committed, attempted to commit,
or aided and abetted in the commission of any breach of fiduciary duty owed to
PMC, Southfork or their shareholders or otherwise, (iii) committed any tortious
act or (iv) engaged in any of the wrongful acts alleged in the Action;

 

PAGE 3



--------------------------------------------------------------------------------

WHEREAS, on November 4, 2013, Plaintiff filed an Application for Temporary
Injunction, seeking to enjoin the Proposed Transaction, which is currently set
for hearing on January 29, 2014, and February 6, 2014;

WHEREAS on November 12, 2013, Plaintiff amended its Petition to add derivative
allegations on behalf of Southfork;

WHEREAS, on December 13, 2013, PMC, the Individual Defendants and Southfork
filed their Amended Plea to the Jurisdiction and Special Exceptions, which is
pending before the Court and could result in dismissal of the claims;

WHEREAS, beginning in November 2013, the parties to the Action and their counsel
engaged in arms’ length discussions regarding a potential resolution of the
claims asserted in the Action, and on January 21, 2014, the parties mediated
such claims before Chris Nolland, the mediator appointed by the Court to mediate
the claims in the Action;

WHEREAS, after multiple adversarial negotiations including two days of in-person
meetings, one day of which involved mediation before the Court-appointed
mediator, Plaintiff, on the one hand, and PMC, Southfork, the Individual
Defendants and CIM (collectively, the “Defendants,” and together with Plaintiff,
the “Parties”), on the other hand, reached an agreement concerning the
settlement of the claims in the Action, which they set forth herein (the
“Settlement”);

WHEREAS, as part of the Settlement, CIM has agreed to take certain actions,
including that CIM has represented and warranted that CIM Service Provider, LLC,
a subsidiary of CIM Group and the entity appointed to act as manager pursuant to
the Master Services Agreement (as defined in the Form S-4) (“Buyer”) will
purchase 500,000 shares of PMC for $5.00 per share during an open “window”;

 

PAGE 4



--------------------------------------------------------------------------------

WHEREAS, in consideration for the foregoing and the mutual promises made herein,
Plaintiff, on its behalf and on behalf of the 13D Group, will release the
Defendants, their affiliates, and all persons acting on behalf of or in concert
with them, of all claims that Plaintiff or the 13D Group have or might have
relating to, inter alia, the Proposed Transaction and the events leading up to
the Proposed Transaction, including all claims that were or could have been
asserted in the Action;

WHEREAS, as of the date of this Settlement Agreement (the “Effective Date”),
Plaintiff and the 13D Group collectively own at least 580,000 PMC common shares
(collectively the “Group’s Shares”);

WHEREAS, as part of the Settlement, Plaintiff agrees to withdraw its Application
for Temporary Injunction and to vote Plaintiff’s shares (and represents that the
other members of the 13D Group shall vote their shares) in favor of all
proposals submitted to PMC’s shareholders in connection with the Proposed
Transaction;

WHEREAS, Defendants have agreed to settle the claims on the terms set forth in
this Settlement Agreement solely to avoid the costs, disruption and distraction
of further litigation, and without admitting the validity of any allegations
made in the Action or any liability with respect thereto and expressly denying
same;

NOW THEREFORE, as a result of the foregoing and the arm’s length negotiations
among the Parties and their counsel, in consideration of the promises and
covenants set forth herein, the Parties have agreed as follows:

1. Subject to compliance by Plaintiff with (a) the notice requirement (including
clauses (i), (ii) and (iii)) of the next sentence and (b) the voting obligations
set forth in Paragraph 2, CIM represents and warrants that Buyer will purchase
the Group’s Shares in PMC (not to

 

PAGE 5



--------------------------------------------------------------------------------

exceed 500,000 shares in the aggregate) at a price of $5.00 per share at any
time between July 10, 2014 and August 10, 2014 (the “Put Period”). On behalf of
the 13D Group, Plaintiff may exercise the right one time to have Buyer purchase
the Group’s Shares in accordance with this paragraph (the “Put Right”) by
providing Buyer during the Put Period with written notice of its exercise of the
Put Right, which notice shall (i) be delivered to CIM Service Provider, LLC, c/o
CIM Group, 6922 Hollywood Blvd., Ninth Floor, Los Angeles, California 90028,
Attn: General Counsel, (ii) set forth the number of PMC shares, up to 500,000,
that Plaintiff elects to have Buyer purchase from the 13D Group (as record or
beneficial owner), and (iii) certify, under penalty of perjury, that neither
Plaintiff nor any of the other members of the 13D Group has purchased or
acquired, or contracted to purchase or acquire, any shares of PMC at any time
from January 21, 2014 through the date of such notice and covenants that they
will not do so through the end of the Put Period. Subject to compliance with the
foregoing, Buyer shall purchase the Group’s Shares (identified by Plaintiff
pursuant to the prior clause (ii)) within five business days thereafter and
deliver or cause the delivery to Plaintiff and/or the other applicable members
of the 13D Group sale proceeds no later than the applicable settlement period.
Neither Plaintiff nor any member of the 13D Group is required to sell any of the
Group’s Shares and may sell or cause the sale of less (individually or in
aggregate) than 500,000 PMC shares pursuant to the Put Right. CIM further agrees
that any modifications it makes to the Proposed Transaction’s special dividend
provisions or the number of shares to be issued under the Final Prospectus, or
to the extent it causes PMC to enact a reverse share split, the $5 Put Right
price shall be adjusted accordingly. The Put Right shall expire at 5:00 p.m.
central time on August 10, 2014 if not exercised in accordance with this
paragraph prior to that time. For avoidance of doubt, (1) the Put Right may be
exercised with respect to any of the Group’s Shares held in street name (in

 

PAGE 6



--------------------------------------------------------------------------------

which case the purchase and sale of such shares pursuant to the Put Right may
occur through broker intermediaries) and (2) Plaintiff’s role in exercising the
Put Right on behalf of any other member of the 13D Group is to facilitate the
sale of the Group’s Shares (should such member determine to sell in accordance
with the foregoing) but Plaintiff does not control the disposition of any such
shares of such other member and no agreement with any such other member to sell
exists. Plaintiff and/or other members of the 13D Group selling the Group’s
Shares pursuant to the Put Right shall deliver or cause the delivery of the
applicable shares to Buyer in connection with settlement of the purchase.

2. Plaintiff covenants that it and the other members of the 13D Group will vote
or cause be voted in the aggregate all PMC shares beneficially owned by
Plaintiff and the other members of the 13D Group as of the record date for the
PMC Shareholder Vote (which number of shares so voted shall not be less than the
number of the Group’s shares), in favor of all proposals presented to PMC’s
shareholders at the PMC Shareholder Vote, including any adjournment or
postponement thereof. In furtherance of the foregoing, Plaintiff (a) shall vote
or validly submit proxies with respect to Plaintiff’s PMC shares owned as of the
record date and (b) represents that the other members of the 13D Group shall
vote or validly submit proxies with respect to their PMC shares owned as of the
record date, in each case by February 9, 2014 in accordance with the
instructions set forth in the Form S-4 voting in favor of all proposals
presented to PMC’s shareholders at the PMC Shareholder Vote (it being understood
that “street name” shares may be voted through directing a broker intermediary
to vote or submit a proxy in accordance with the foregoing). Following the
foregoing affirmative vote by Plaintiff and the 13D Group, they shall not change
or withdraw their vote. The failure of Plaintiff or any other member of the 13D
Group to vote (or deliver proxies with respect to) the shares owned by them

 

PAGE 7



--------------------------------------------------------------------------------

in favor of the proposals presented to PMC’s shareholders at the PMC Shareholder
Vote shall cause the Put Right to terminate (if and only if the PMC Shareholder
Vote is held pursuant to proper notice provided in accordance with PMC’s
governing documents and applicable law). If Plaintiff and the other members of
the 13D Group comply with their voting obligations herein but the Proposed
Transaction nevertheless fails to close, this Settlement Agreement shall be null
and void. For purposes of the foregoing, “fails to close” means (1) the Proposed
Transaction with CIM and its affiliates does not close within six (6) months of
the date hereof and (2) the Merger Agreement is terminated. Notwithstanding the
foregoing, if a de minimis number of PMC shares, totaling no greater than 5,000
shares, owned by members of the 13D Group are not voted at all (or proxies with
respect thereto have been not provided to PMC), Plaintiff and the other members
of the 13D Group shall not be out of compliance with the foregoing voting
obligations so long as such de minimis PMC shares are not voted against the
proposals presented to PMC’s shareholders at the PMC Shareholder Vote.

3. Upon execution of this Settlement Agreement by all Parties, Plaintiff will
withdraw its Application for a Temporary Injunction filed in the Action and will
dismiss all of its direct and derivative claims with prejudice without costs or
fees to any Party.

4. Mutual Releases.

(a) Plaintiff on behalf of itself and the 13D Group (collectively, the
“Releasing Persons”) agrees to RELEASE, ACQUIT AND FOREVER DISCHARGE Defendants
and their respective spouses, parent entities, affiliates, divisions,
subsidiaries and members, and each and all of their respective past, present or
future officers, directors, trustees, managers, principals, agents,
representatives, employees, general or limited partners, attorneys, financial or
investment advisors (including without limitation Sandler O’Neill), appraisers,
and any other

 

PAGE 8



--------------------------------------------------------------------------------

advisors, consultants, accountants, investment bankers, commercial bankers,
trustees, engineers, insurers, members, heirs, executors, personal or legal
representatives, estates, administrators, successors and assigns, whether or not
any such Released Persons were named in the Action (collectively, the “Released
Persons”), of all claims, demands, rights, actions or causes of action,
liabilities, damages, losses, obligations, judgments, suits, fees, expenses,
costs, matters and issues of any kind or nature whatsoever, whether legal,
equitable or any other type, known or unknown, contingent or absolute, suspected
or unsuspected, disclosed or undisclosed, hidden or concealed, matured or
unmatured, that have been, could have been, or in the future can or might be
asserted in the Action or in any court, tribunal or proceeding, including but
not limited to any claims arising under federal securities laws or under
federal, state statutory or common law, or any other law, rule or regulation,
including the law of any other jurisdiction outside of the United States,
regarding the allegations, facts, events, acquisitions, matters, acts,
occurrences, decisions, conduct, statements, representations, omissions, that
was or could have been raised in the Action, or that are otherwise related in
any way to: (i) the claims or allegations asserted in the Action or in any other
proceeding concerning the Proposed Transaction, (ii) the Proposed Transaction
and the Merger Agreement and any related agreements (the “Related Agreements”);
(iii) any filing with the SEC relating to the Proposed Transaction; (iv) the
negotiations in connection with the Proposed Transaction and Related Agreements;
(v) the public statements or disclosures or disclosure obligations of any of the
Defendants or Released Persons in connection with the Proposed Transaction and
the Related Agreements; (vi) the fiduciary obligations of any of the Defendants
or Released Persons in connection with the Proposed Transaction, the Related
Agreements, any SEC filings or any other matter in connection with the Proposed
Transaction; (vii) any alleged breach of the PMC Declaration of Trust related to
the PMC Shareholder Vote or

 

PAGE 9



--------------------------------------------------------------------------------

the Proposed Transaction; and/or (viii) the entry by Defendants into this
Settlement Agreement, the Settlement Documents and the Settlement (collectively,
“Settled Claims”); provided, however, that notwithstanding the foregoing, the
above release shall not extend to Plaintiff’s right to enforce the terms of this
Settlement Agreement or to any non-Settled Claims that arose or accrued after
execution of this Settlement Agreement;

(b) The Releasing Persons waive their rights under applicable state law, federal
law and common law to the extent such laws may have the effect of limiting the
releases set forth above, including a specific waiver by the Releasing Persons
of all claims which the Releasing Persons do not know or expect to exist at the
time of the release, and any rights pursuant to California Civil Code
Section 1542, or any similar, comparable or equivalent provision of the law of
any other jurisdiction, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor;

(c) Defendants RELEASE, ACQUIT AND FOREVER DISCHARGE Plaintiff, the Releasing
Persons, and Plaintiff’s counsel from all claims arising out of the
commencement, prosecution, settlement or resolution of the Settled Claims;
provided, however, that the Released Persons shall retain the right to enforce
the terms of this Settlement Agreement;

(d) In the event this Settlement Agreement becomes null and void, the existence
or terms of this Settlement Agreement shall not be used as evidence in this or
in any other proceeding, and may not be the basis or used as evidence to attack
Plaintiff’s standing in any capacity.

 

PAGE 10



--------------------------------------------------------------------------------

5. This Settlement Agreement shall be executed by or on behalf of each of the
Parties, each of whom represents and warrants that he/she has the authority to
enter into this Settlement Agreement and bind the Party on whose behalf he/she
signs below.

6. Warranties.

(a) Plaintiff represents and warrants that Plaintiff is the only holder and
owner of the claims and causes of action released herein, and that none of the
claims released herein have been assigned, encumbered or in any manner
transferred in whole or in part. Plaintiff further represents that neither is
aware of any alleged breaches of fiduciary duty concerning any other PMC filings
or press releases beyond those released herein.

(b) CIM represents and warrants that Buyer has the authority and wherewithal to
effectuate and complete the purchase of the Group’s Shares pursuant to the Put
Right as outlined in this Settlement Agreement, and that CIM knows of no
reasons, contingencies, legal or regulatory restrictions or events that would
interfere with Buyer’s ability to perform said promises.

7. EACH PARTY FURTHER REPRESENTS AND WARRANTS THAT HE/IT HAS BEEN FULLY INFORMED
AND HAS FULL KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS SETTLEMENT
AGREEMENT, THAT HE/IT (EITHER THROUGH HIS/ITS PARTNERS, TRUSTEES, OFFICERS,
AGENTS OR INDEPENDENTLY RETAINED ATTORNEYS) HAS FULLY INVESTIGATED TO HIS/ITS
SATISFACTION ALL FACTS SURROUNDING THE VARIOUS CLAIMS, CONTROVERSIES AND
DISPUTES AND IS FULLY SATISFIED WITH THE TERMS AND EFFECTS OF THIS SETTLEMENT
AGREEMENT, THAT NO PROMISE OR INDUCEMENT HAS BEEN OFFERED OR MADE TO HIM/IT BY
ANY OTHER PARTY

 

PAGE 11



--------------------------------------------------------------------------------

EXCEPT AS EXPRESSLY STATED IN THIS SETTLEMENT AGREEMENT, AND THAT THIS
SETTLEMENT AGREEMENT IS EXECUTED WITHOUT RELIANCE ON ANY STATEMENT OR
REPRESENTATION BY ANY OTHER PARTY THAT IS NOT EXPRESSLY REFERRED TO IN THIS
SETTLEMENT AGREEMENT.

8. This Settlement Agreement and the Settlement shall be governed by and
construed in accordance with the laws of the State of Texas, without regard to
any principles governing choice of law. The Parties agree that any dispute
arising out of or relating in any way to this Settlement Agreement or the
Settlement shall not be litigated or otherwise pursued in any forum or venue
other than the Court.

9. This Settlement Agreement may be modified or amended only by a writing,
signed by all of the signatories hereto, that refers specifically to this
Settlement Agreement.

10. The provisions contained in this Settlement Agreement shall not be deemed a
presumption, concession or admission by any Defendant of any fault, liability or
wrongdoing as to any facts or claims that have been or might be alleged or
asserted in the Action, or any other action or proceeding that has been, will
be, or could be brought, and shall not be interpreted, construed, deemed,
invoked, offered, or received in evidence or otherwise used by any person in the
Action, or in any other action or proceeding, whether civil, criminal or
administrative, for any purpose other than as provided expressly herein.

11. The Parties agree that they will not disparage, denigrate or discredit or
seek to harm the reputation of any other Party in relation to this dispute or
Settlement to any third parties. Nothing in this paragraph shall be construed as
prohibiting the Parties from providing truthful testimony, responding to a
subpoena, or cooperating with any government official or agency, or from
truthfully communicating with any government official or agency.

 

PAGE 12



--------------------------------------------------------------------------------

12. The Parties agree that the only discussion with any news media, and the only
publicity in connection with this settlement, will be the terms of the agreed
upon press release attached hereto as Exhibit A. Other than the attached press
release, the Parties are allowed to disclose the terms of this Settlement
(including to file this Settlement Agreement) and the implications thereof to
the extent any of their respective counsel reasonably believes is required to
comply with such party’s disclosure obligations to shareholders or investors or
the Court or otherwise to comply with disclosure obligations under federal or
state law. The Parties may respond to any inquiries from PMC shareholders or CIM
investors or the news media that the case settled on mutually beneficial terms
and that Plaintiff now supports the Proposed Transaction and all proposals
presented to PMC’s shareholders at the PMC Shareholder Vote. The Parties
acknowledge and agree that the terms of the Agreed Protective Order entered in
the Action remain effective and are not amended in this Settlement Agreement.

13. This Settlement Agreement shall be binding upon and inure to the benefit of
the Parties and their respective agents, executors, heirs, successors and
assigns, except that the obligations set forth in Paragraph 1 (the Put Right)
may not be assigned without the written consent of Plaintiff. Members of the 13D
Group shall have the right to enforce the terms of Paragraphs 1, 4(c) and 11 of
this Settlement Agreement against the applicable Parties to the Settlement
Agreement.

14. This Settlement Agreement may be executed in any number of actual or
electronic copies of counterparts and by each of the different Parties on
several counterparts, each of which when so executed and delivered will be an
original. The executed signature page(s) from each actual or electronic copy of
a counterpart may be joined together and attached and will constitute one and
the same instrument.

 

PAGE 13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement
effective as of January 28, 2014.

 

AGREED TO:         PMC COMMERCIAL TRUST     By:  

*

   

January 29, 2014

      Date CIM URBAN REIT, LLC     By:  

/s/ David Thompson

   

January 29, 2014

  Name: David Thompson     Date   Title: Vice President and Chief Financial
Officer     SOUTHFORK MERGER SUB, LLC     By:  

*

   

January 29, 2014

      Date REIT REDUX LP     BY:  

**

   

January 29, 2014

  Robert Stetson, President,     Date   REIT REDUX LLC, General Partner    

*

   

January 29, 2014

JAN SALIT, Individually     Date

*

   

January 29, 2014

BARRY BERLIN, Individually     Date

 

PAGE 14



--------------------------------------------------------------------------------

*

   

January 29, 2014

Dr. MARTHA ROSEMORE MORROW, Individually       Date

*

     

January 29, 2014

NAT COHEN, Individually     Date

*

   

January 29, 2014

BARRY IMBER, Individually     Date

*By:   Karl G. Dial   Executed by Karl G. Dial with authorization **By:   James
H. Kropp   James H. Kropp

 

PAGE 15



--------------------------------------------------------------------------------

Exhibit A

Press Release

See Exhibit 99.1 to this

Current Report on Form 8-K

 

PAGE 16